Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 2021/0225864) in view of TAO (Pub. No.: US 2019/0341399).

    PNG
    media_image1.png
    521
    837
    media_image1.png
    Greyscale

Re claim 1, Zhang, FIG. 2 teaches a microelectronic device, comprising: 
a stack structure comprising a vertically alternating sequence of insulative structures (208) and conductive structures (206, ¶ [0032]), the stack structure divided into block portions; and 
slit structures ([ST], FIG. 2 [as shown below]) horizontally interposed between the block portions of the stack structure, each of the slit structures comprising: 
a dielectric liner (214, [0034]) covering side surfaces of the stack structure and an upper surface of an additional structure underlying the stack structure; and 
a plug structure (220/222, [0038]) comprising at least one metal surrounded by the dielectric liner.
a metal structure comprising: 
an upper portion (222) overlying an upper boundary of the stack structure; and 
a lower portion (220/[LPofMS]) integral and continuous with the upper portion and extending into the stack structure, 
centers [C] of the lower portion and the upper portion substantially aligned with one another in a first horizontal direction, and 
a dielectric liner (214) interposed between the metal structure (220/222) of each of the slit structures and side surfaces of the block portions of the stack structure (206/208) and an upper surface of an additional structure underlying the stack structure.
Zhang fails to teach the lower portion having a smaller width in the first horizontal direction than the upper portion.
TAO teaches the lower portion (216, FIG. 2, ¶ [0047]) having a smaller width in the first horizontal direction than the upper portion (224, [0049]).
	It would have been obvious to modify Zhang to include the metal structure of TAO to vertically support three-dimensional memory devices of Zhang, because TAO discloses the same structures (TAO, [0047]-[0049]), and Zhang recognizes the desirability of flexibility of adding the slit structures (Zhang ¶ [0007]).”
Re claim 3, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 1, further comprising conductive contacts (242/244/248/250, ¶ [0043]-[0044]) extending to at least some of the conductive structures (206) of the stack structure at steps of a staircase comprising horizontal ends of the conductive structures, and Zang, FIG. 2 teaches the conductive contacts having substantially the same material composition as the upper portion (222) and the lower portion (220/LPofMS) of the metal structure of each of the slit structures (note that word “substantially” means that not all materials are metal) ¶ [0047].
Re claim 4, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 1, wherein the upper portion and the lower portion of the metal structure of each of the slit structures comprises tungsten (“Channel contact 236, slit contact 238, staircase contact 248, and peripheral contact 250 in interconnect layer 234 can include conductive materials including, but not limited to, Cu, Al, W, Co, silicides, or any combination thereof”, ¶ [0047]).
Re claim 5, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 1, wherein one or more of the slit structures [ST] further comprises a fill material (212) interposed between the dielectric liner (214/316, FIGS. 2/3C) and the metal structure thereof (220/222).
Re claim 6, in the combination, Zhang teaches the microelectronic device of claim 5, wherein the fill material comprises polysilicon (316, FIG. 3F, [0055]).
Re claim 8, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 5, wherein the one or more of the slit structures ([ST], FIG. 2 [as shown below]) further comprises a void [V] underlying the metal structure and surrounded by the fill material.
Claim(s) 1, 3-6, 8-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Pub. No.: US 2019/0333929) in view of Zhang and further in view of TAO.
Re claim 1, LEE, FIG. 4 teaches a microelectronic device, comprising: 
a stack structure comprising a vertically alternating sequence of insulative structures (151, ¶ [0060]) and conductive structures (171G), the stack structure divided into block portions; and 
slit structures (CPL) horizontally interposed between the block portions of the stack structure, each of the slit structures comprising: 
a dielectric liner (CO) covering side surfaces of the stack structure and an upper surface of an additional structure underlying the stack structure; and 
a plug structure (CAP/195) comprising at least one conductive material surrounded by the dielectric liner (CO).
a conductive structure comprising: 
an upper portion (195) overlying an upper boundary of the stack structure; and 
a lower portion (CPL) integral and continuous with the upper portion and extending into the stack structure, 
centers of the lower portion and the upper portion (195/CPL) substantially aligned with one another in a first horizontal direction, and 
a dielectric liner (161) interposed between the conductive structure (195/CPL) of each of the slit structures and side surfaces of the block portions of the stack structure (151/171G) and an upper surface of an additional structure underlying the stack structure.
LEE fails to teach a plug structure comprising at least one metal.
Zhang teaches a plug/conductive structure comprising at least one metal (320/340, FIG. 3F, ¶ [0066]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the materials selection for conductive material as taught by Zhang, [0003]-[0004]. 
Moreover, LEE fails to teach the lower portion having a smaller width in the first horizontal direction than the upper portion.
TAO teaches the lower portion ([216/218], FIG. 2, ¶ [0047]) having a smaller width in the first horizontal direction than the upper portion (224, [0049]).
	It would have been obvious to modify Zhang to include the metal structure of TAO to vertically support three-dimensional memory devices of Zhang, because TAO discloses the same structures (TAO, [0047]-[0049]), and Zhang recognizes the desirability of flexibility of adding the slit structures (Zhang ¶ [0007]).”
Re claim 3, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, further comprising conductive contacts (193A, ¶ [0066]) extending to at least some of the conductive structures (2171G) of the stack structure at steps of a staircase comprising horizontal ends of the conductive structures, and Zhang the conductive contacts having substantially the same material composition as the upper portion (222) and the lower portion (220/LPofMS) of the metal structure of each of the slit structures (note that word “substantially” means that not all materials are metal).
Re claim 4, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 1, wherein the upper portion and the lower portion of the metal structure of each of the slit structures comprises tungsten (“Channel contact 236, slit contact 238, staircase contact 248, and peripheral contact 250 in interconnect layer 234 can include conductive materials including, but not limited to, Cu, Al, W, Co, silicides, or any combination thereof”, ¶ [0047]).
Re claim 5, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, wherein one or more of the slit structures further comprises a fill material (165/163/161) interposed between the dielectric liner (CO) and the metal structure (CAP/195) thereof.
Re claim 6, in the combination, Zhang teaches the microelectronic device of claim 5, wherein the fill material comprises polysilicon (316, FIG. 3F, [0055]).

    PNG
    media_image2.png
    812
    1080
    media_image2.png
    Greyscale

Re claim 8, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 5, wherein the one or more of the slit structures ([ST], FIG. 2 [as shown above]) further comprises a void [V] underlying the metal structure and surrounded by the fill material.
Re claim 9, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, wherein the dielectric liner of at least one of the slit structures comprises a dielectric material (“a core insulating layer CO”, [0060]).
LEE differs from the invention by not showing the dielectric liner comprises a dielectric oxide. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 10, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, where an aspect ratio of each of the slit structures is greater than or equal to about 6 to 1 (based on the drawing scale).
Re claim 11, LEE, FIG. 4 teaches a microelectronic device, comprising: 
a stack structure comprising conductive structures (171G) vertically interleaved with insulative structures (151), the stack structure having at least one staircase structure therein comprising horizontal ends of the conductive structures; and 
slit structures [ST] vertically extending through the stack structure (171G/151) and each having an aspect ratio greater than or equal to about 6 to 1 (based on the drawing scale), each of the slit structures comprising: 
a dielectric liner (CO); 
a semiconductive (167, [0060]) fill material partially circumscribed by the dielectric liner; and 
a horizontally elongate metal structure (195/CPL, ¶ [0040]) extending in a first horizontal direction and comprising: 
an upper portion (195); and 
a lower portion (CPL) integral and continuous with the upper portion and centered about the upper portion in a second horizontal direction orthogonal to the first horizontal direction; 
a semiconductive fill material (167, [0060) substantially covering sidewalls of the upper portion and the lower portion of the horizontally elongate metal structure; and 
a dielectric liner (161) substantially covering outer sidewalls and a lower surface of the semiconductive fill material (167).
LEE fails to teach a metal structure.
Zhang teaches a metal structure (320/340, FIG. 3F, ¶ [0066]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the materials selection for conductive material as taught by Zhang, [0003]-[0004]. 
In re claims 10-11, Zhang differs from the claim invention by not disclosing slit structures having an aspect ratio greater than or equal to about 40 to 1.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Moreover, LEE fails to teach the lower portion having a smaller width in the first horizontal direction than the upper portion.
TAO teaches the lower portion (216/218, FIG. 2, ¶ [0047]) having a smaller width in the first horizontal direction than the upper portion (224, [0049]).
	It would have been obvious to modify Zhang to include the metal structure of TAO to vertically support three-dimensional memory devices of Zhang, because TAO discloses the same structures (TAO, [0047]-[0049]), and Zhang recognizes the desirability of flexibility of adding the slit structures (Zhang ¶ [0007]).”
Re claim 12, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 11, wherein lower portion of the horizontally elongate the metal structure (320, FIG. 3F, ¶ [0066]) of each of the slit structures [ST] only partially vertically extends through the stack structure.
Re claim 13, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 11, wherein the upper portion and the lower portion of the horizontally elongate metal structure of each of the slit structures comprise tungsten (“Channel contact 236, slit contact 238, staircase contact 248, and peripheral contact 250 in interconnect layer 234 can include conductive materials including, but not limited to, Cu, Al, W, Co, silicides, or any combination thereof”, ¶ [0047]).
Re claim 14, in the combination, Zhang, FIG. 3F teaches the microelectronic device of claim 11, wherein at least one of the slit structures further comprises a void space [V], FIG. 2 [as shown above]) underlying the horizontally elongate metal structure (320/340) and surrounded by the semiconductive fill material (316).
Re claim 15, in the combination, Zhang, FIG. 3F teaches the microelectronic device of claim 11, wherein the semiconductive fill material comprises polysilicon (316, [0055]).
Re claim 25, in the combination, TAO, FIG. 2 teaches the microelectronic device of claim 1, wherein each of the slit structures (224/[218/216]) is interposed between two of the block portions of the stack structure in the first horizontal direction (horizontal axes) and has a horizontally elongate shape extending in a second horizontal direction (horizontal plane which point into the page) orthogonal to the first horizontal direction.
Re claim 26, in the combination, TAO, FIG. 2 teaches the microelectronic device of claim 1, wherein: sidewalls of the upper portion (224) of the metal structure of each of the slit structures (224/[218/216]) vertically extend in substantially linear paths; and sidewalls of the lower portion of the metal structure [218/216] of each of the slit structures vertically extend in at least partially arcuate paths.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-6 and 8-15 and  on the remarks filed on 06/27/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894